Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a Final Office Action in response to communication filed 07/19/2022.  New claim 11 added.  Therefore, claims 1-11 are pending. 

Response to Amendment

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4 and 7-10 is/are rejected under 35 U.S.C. 103 as being anticipated by MANKAME et al. (US 2016/0096412) in view of MULLETT (US 2018/0057013).

Claim 1, MANKAME teaches a climate control system for a transport vehicle (abstract), comprising:
an air handler including a fan that is configured to move air through at least one duct into a cabin of the vehicle for establishing a selected temperature in the cabin of the vehicle (par. 18&20: HVAC system of vehicle 10 that includes duct to move air throughout the vehicle using fan);
a detector associated with at least one of the air handler or the at least one duct (Fig. 1, sensors 12&14); and
a controller that is configured to 
control operation of the fan to circulate air through the air handler and the at least one duct for monitoring air within the vehicle cabin while the air handler is not operating to provide heat or cooling in the cabin of the vehicle (par. 20: if a specified delta level (change) in the environmental condition is achieved, the algorithm may resort to a default action such as opening windows and/or turning on a fan),
receive an indication from the detector (par. 10: controller 16 receives signals from the sensors 12 and 14).
MANKAME does not explicitly teach: 
the detector being configured to detect smoke in air within the cabin of the vehicle; and 
determine when smoke is detected, and provide an alarm when a detected level exceeds a preset threshold.
In the field of endeavor, MULLETT teaches in-cabin air quality sensing and purge system for autonomous vehicle.  He goes on to teach using a smoke sensor to detect smoke within the vehicle cabin. The controller 12 then control the HVAC system15 to purge and exhaust smoke and/or unpleasant odors from the vehicle.  The indoor odor/air quality sensor(s) 24 and the outdoor odor/air quality sensor(s) 26 may communicate a sensed level of the chemicals or substances to the controller 12 or may communicate an alert to the controller 12 once the sensed level of the chemicals or substances exceeds a predetermined threshold (par. 20-21).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify MANKAME’s sensor system to include a smoke senor as taught by MULLETT for the purpose of maintaining a quality air within vehicle cabin (MULLETT par. 1).

Claim 2, MANKAME teaches wherein the detector is configured to also detect carbon monoxide (par. 10: the sensors 12 and 14 may include sensors that monitor carbon monoxide).

Claim 3, MANKAME teaches wherein the detector comprises a first detection unit configured to detect smoke and a second detection unit configured to detect carbon monoxide (par. 10: the sensors 12 and 14 may include sensors that monitor temperature, oxygen, carbon monoxide, carbon dioxide).

Claim 4, MANKAME teaches wherein the detector is at least partially within the air handler (par. 12: The sensors 12 and 14 may include existing sensors, such as sensors in an HVAC line).

Claim 7, MANKAME teaches comprising an auxiliary power unit that provides electrical power to the air handler and wherein the controller controls operation of the auxiliary power unit and the air handler based on the indication from the detector (par. 18: electric vehicles, the HVAC may be run until a specific battery margin threshold is reached.  With electric vehicles, central controller controls operation of the HVAC and sensor/detector on board).

Claim 8, MANKAME teaches wherein the vehicle includes at least one window and the controller automatically opens the at least one window in response to determining that the detected level exceeds the preset threshold (par. 20: if a specified delta level (change) in the environmental condition is achieved, the algorithm may resort to a default action such as opening windows and/or turning on a fan).

Claim 9, MANKAME teaches wherein the controller is configured to provide the alarm by controlling at least one of a horn of the vehicle and a user interface of the climate control system (par. 17: Alternatively, the vehicle 10 may use an exterior alarm (horn or audio) and/or flashing interior/exterior lights for an alert at the box 44, wherein the interior lights are interpreted as part of user interface of the climate control system).

Claim 10, MANKAME teaches wherein the controller controls operation of the fan based on the indication from the detector (par. 18&20: if a specified delta level (change) in the environmental condition (i.e. detected by sensors 12 and 14) is achieved, the algorithm may resort to a default action such as opening windows and/or turning on a fan).

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over MANKAME et al. (US 2016/0096412) in view of MULLETT (US 2018/0057013), and further in view of Martell et al. (US 2019/0234662).
	
Claim 5, the combination does not specifically teach wherein the detector is at least partially within the at least one duct.
In the field of endeavor, Martell teaches a vehicle system includes an AC system with a return air inlet configured to receive air from the interior area of vehicle’s cabin.  Furthermore, the return air inlet includes a temperature sensor disposed at the return air inlet (claims 11-12).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination’s climate system by placing the detector at least partially within the duct as taught by Martell to provide a more accurate sensing of environment air with the vehicle.

Claim 6, the combination teaches wherein the at least one duct is a return air duct that carries air from the cabin of the vehicle toward the air handler (Martell claims 11-12).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over MANKAME et al. (US 2016/0096412) in view of MULLETT (US 2018/0057013), and in view of Wolfe, IV et al. (US 2011/0289959).

Claim 11, the combination does not teach wherein the air handler is at least partially in the cabin of the vehicle.
In the field of endeavor, Wolfe, IV teaches an HVAC housing that is at least partially inside the vehicle cabin (par. 18).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination’s air handler location within a vehicle by positioning it partially within the vehicle as taught by Wolfe, IV would have been a known alternative of HVAC placement. 

Response to Arguments
Applicant’s arguments have been considered but are moot in view of new ground (s) of rejection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167. The examiner can normally be reached Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN T NGUYEN/Primary Examiner, Art Unit 2683